Case: 16-11424       Document: 00514118540         Page: 1    Date Filed: 08/16/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals

                                      No. 16-11424
                                                                                   Fifth Circuit

                                                                                 FILED
                                                                           August 16, 2017

UNITED STATES OF AMERICA,                                                   Lyle W. Cayce
                                                                                 Clerk
               Plaintiff – Appellant,

v.

MICHAEL ANTHONY FENNELL,

               Defendant – Appellee.



                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 3:15-CR-443-1


Before JOLLY and ELROD, Circuit Judges, and STARRETT, District Judge.*
PER CURIAM:**
       After careful study of the briefs, the record, and the relevant case law
from the Supreme Court, this circuit, and our sister circuits, we are persuaded
that the district court did not commit reversible error.
       AFFIRMED.




       * District Judge of the United States District Court for the Southern District of
Mississippi, sitting by designation.
       ** Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not

be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.